DETAILED ACTION
	This action is responsive to 02/09/2022.
	Claims 21-40 are pending.
	Claims 1-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22, 29, 32, and 37 objected to because of the following informalities: for each of the aforementioned claims, rephrase the limitation “wherein the one or more light-emitting elements are amounted on a display panel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 31-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,715,848), hereinafter Kim, in view of Vulto et al. (US Patent 7,145,529), hereinafter Vulto.
Regarding claim 21, Kim discloses a method comprising, by a computing system: accessing an image to be displayed on a display (panel driver 200 accessing input data (Idata)-see fig. 1 with description in [col. 5, ll. 13-26]); performing one or more compensation operations on the display, wherein the one or more compensation operations compensate for one or more degradation effects of the display (see, for example, figs. 4-12 with specific description in, for example, [col. 5, ll. 13]-[col. 6, ll. 2], [col. 7, ll. 49]-[col. 8, ll. 12], and [col. 8, ll. 53-67], wherein it is disclosed that panel driver 200 may modulate input data (Idata) of each subpixel (SP) of a current frame by calculating a degradation compensation gain value (DCG) to be applied to each subpixel (SP) on the basis of accumulated data (Adata) of each subpixel (SP) that may be accumulated in memory 300 until a preceding frame prior to the current frame).
Kim does not appear to expressly disclose determining a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations; determining a wavelength shift of the one or more light-emitting elements of the display, wherein the wavelength shift is caused by the change of the electric signal level; adjusting values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display; and outputting the pixel values with the adjusted values of the RGB color components to the display.
Vulto is relied upon to teach determining a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations (see, for example, abstract,  and [col. 1, ll. 5-10], which teaches a method for color correction in an organic electroluminescent device, the method comprising: inputting a data signal (S), determining a voltage shift ΔV (see, for example, [col. 7, ll. 45-57]), or, determining a current shift ΔI (see [col. 8, ll. 5-15])); determining a wavelength shift of the one or more light-emitting elements of the display (i.e., determining wavelength shift Δλ-see fig. 1a-1b and [col. 7, ll. 20-35]), wherein the wavelength shift is caused by the change of the electric signal level (i.e., caused by ΔV (see [col. 7, ll. 30-36]), or by ΔI (see [col. 8, ll. 10-15])); adjusting values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display (thereafter, appropriate correction factor may be applied on the data signal S, before being fed to the display-see [col. 7, ll. 57-58]); and outputting the pixel values with the adjusted values of the RGB color components to the display (the corrected data signal S is fed into the display-see [col. 7, ll. 57-58]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the color correction method of Vulto with the invention of Kim, in order to provide a color correction method that may easily be obtained at any time during the drive of the device, and is easy and cost-efficient to implement (see [col. 2, ll. 65-col. 3, ll. 5]).
 
Regarding claim 31, Kim discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to: access an image to be displayed on a display (panel driver 200 accessing input data (Idata)-see fig. 1 with description in [col. 5, ll. 13-26]); perform one or more compensation operations on the display, wherein the one or more compensation operations compensate for one or more degradation effects of the display (see, for example, figs. 4-12 with specific description in, for example, [col. 5, ll. 13]-[col. 6, ll. 2], [col. 7, ll. 49]-[col. 8, ll. 12], and [col. 8, ll. 53-67], wherein it is disclosed that panel driver 200 may modulate input data (Idata) of each subpixel (SP) of a current frame by calculating a degradation compensation gain value (DCG) to be applied to each subpixel (SP) on the basis of accumulated data (Adata) of each subpixel (SP) that may be accumulated in memory 300 until a preceding frame prior to the current frame).
Kim does not appear to expressly disclose determine a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations; determine a wavelength shift of the one or more light-emitting elements of the display, wherein the wavelength shift is caused by the change of the electric signal level; adjust values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display; and output the pixel values with the adjusted values of the RGB color components to the display.
Vulto is relied upon to teach determine a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations (see, for example, abstract,  and [col. 1, ll. 5-10], which teaches a method for color correction in an organic electroluminescent device, the method comprising: inputting a data signal (S), determining a voltage shift ΔV (see, for example, [col. 7, ll. 45-57]), or, determining a current shift ΔI (see [col. 8, ll. 5-15])); determine a wavelength shift of the one or more light-emitting elements of the display (i.e., determining wavelength shift Δλ-see fig. 1a-1b and [col. 7, ll. 20-35]), wherein the wavelength shift is caused by the change of the electric signal level (i.e., caused by ΔV (see [col. 7, ll. 30-36]), or by ΔI (see [col. 8, ll. 10-15])); adjust values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display (thereafter, appropriate correction factor may be applied on the data signal S, before being fed to the display-see [col. 7, ll. 57-58]); and output the pixel values with the adjusted values of the RGB color components to the display (the corrected data signal S is fed into the display-see [col. 7, ll. 57-58]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the color correction method of Vulto with the invention of Kim, in order to provide a color correction method that may easily be obtained at any time during the drive of the device, and is easy and cost-efficient to implement (see [col. 2, ll. 65-col. 3, ll. 5]).
Regarding claim 36, Kim discloses a system comprising: one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and operable to execute the instructions to: access an image to be displayed on a display (panel driver 200 accessing input data (Idata)-see fig. 1 with description in [col. 5, ll. 13-26]); perform one or more compensation operations on the display, wherein the one or more compensation operations compensate for one or more degradation effects of the display (see, for example, figs. 4-12 with specific description in, for example, [col. 5, ll. 13]-[col. 6, ll. 2], [col. 7, ll. 49]-[col. 8, ll. 12], and [col. 8, ll. 53-67], wherein it is disclosed that panel driver 200 may modulate input data (Idata) of each subpixel (SP) of a current frame by calculating a degradation compensation gain value (DCG) to be applied to each subpixel (SP) on the basis of accumulated data (Adata) of each subpixel (SP) that may be accumulated in memory 300 until a preceding frame prior to the current frame).
Kim does not appear to expressly disclose determine a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations; determine a wavelength shift of the one or more light-emitting elements of the display, wherein the wavelength shift is caused by the change of the electric signal level; adjust values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display; and output the pixel values with the adjusted values of the RGB color components to the display.
 Vulto is relied upon to teach determine a change in an electric signal level associated with one or more light-emitting elements of the display, wherein the change is caused by the one or more compensation operations (see, for example, abstract,  and [col. 1, ll. 5-10], which teaches a method for color correction in an organic electroluminescent device, the method comprising: inputting a data signal (S), determining a voltage shift ΔV (see, for example, [col. 7, ll. 45-57]), or, determining a current shift ΔI (see [col. 8, ll. 5-15])); determine a wavelength shift of the one or more light-emitting elements of the display (i.e., determining wavelength shift Δλ-see fig. 1a-1b and [col. 7, ll. 20-35]), wherein the wavelength shift is caused by the change of the electric signal level (i.e., caused by ΔV (see [col. 7, ll. 30-36]), or by ΔI (see [col. 8, ll. 10-15])); adjust values of RGB color components of the pixel values of the image based on the wavelength shift of the one or more light-emitting elements of the display (thereafter, appropriate correction factor may be applied on the data signal S, before being fed to the display-see [col. 7, ll. 57-58]); and output the pixel values with the adjusted values of the RGB color components to the display (the corrected data signal S is fed into the display-see [col. 7, ll. 57-58]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the color correction method of Vulto with the invention of Kim, in order to provide a color correction method that may easily be obtained at any time during the drive of the device, and is easy and cost-efficient to implement (see [col. 2, ll. 65-col. 3, ll. 5]).
Regarding claims 22, 32, and 37, Kim discloses wherein the one or more light-emitting elements are mounted on a display panel (display panel 100-see fig. 3).
Kim does not appear to expressly disclose and wherein the change in the electrical signal level is associated with the display panel.
Vulto is further relied upon to teach and wherein the change in the electrical signal level is associated with the display panel (i.e., voltage across or current through the display-see fig. 2 with description in [col. 7, ll. 45-57] or [col. 8, ll. 5-15]).
Regarding claims 23, 33, and 38, Vulto is further relied upon to teach wherein the change in the electric signal level is associated with a current offset level or a voltage offset level for all light-emitting elements amounted on the display panel (the compensation is based on value V0 corresponding to ΔV=0 (see [col. 7, ll. 43-45], or, the compensation is based on I0, corresponding to ΔI=0 (see [col. 7, ll. 65-col. 8, ll. 4])).
Regarding claims 24, 34, and 39, Vulto is further relied upon to teach wherein the wavelength shift corresponds to a change of a color gamut of the display (i.e., shift in CIE color point in time-see [col. 2, ll. 6-23], and 53-57]).
Claims 25-26, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vulto, and further in view of Sullivan et al. (US Patent 9,997,135), hereinafter Sullivan.
Regarding claims 25, 35, and 40, Kim does not appear to expressly disclose wherein the values of the RGB color components of the pixel values of the image are adjusted based on a 3D look-up table, and wherein the 3D look-up table maps the color gamut of the display to an adjusted color gamut.
Vulto is relied upon to teach wherein the values of the RGB color components of the pixel values of the image are adjusted based on a look-up table, and wherein the look-up table maps the color gamut of the display to an adjusted color gamut (see, for example, abstract,  [col. 2, ll. 47]-[col. 3, ll. 19], [col. 7, ll. 55-64], and [col. 8, ll. 14-18], which teach a method for color correction in an organic electroluminescent device, the method comprising: inputting a data signal comprising information to be displayed, generating a correction factor for each light-emitting element, said correction factor being based on a relationship between a color point wavelength shift and a measured shift in one of a voltage across and current through at least one of said light-emitting elements, applying the correction factor on said data, and supplying the corrected data signal to the light emitting elements … preferably, said correction means comprises a look-up table).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings in Vulto with the invention of Kim by compensating for color point wavelength shift in the display device, as taught by Vulto, in order to correct for color point wavelength shift due to ageing of organic electroluminescent pixels (see [col. 2, ll. 6-23]).
Kim in view of Vulto does not appear to expressly teach wherein the adjusted pixel values of the image are output using the array of light emitting elements based on a 3D look-up table.
However, using 3D look-up tables for mapping a first color gamut to a second color gamut is commonly known in art as taught by Sullivan (see, for example, figs. 5 and 7, [col. 7, ll. 39-64], and [col. 26, ll. 1-45]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Kim and Vulto by utilizing a 3D look-up table for color gamut mapping, as taught by Sullivan, given that the use of 3D color look-up tables enable brighter, higher contrast, and more colorful image displays and projections without color artifacts (see [col. 7, ll. 55-57]).
Regarding claim 26, Vulto is further relied upon to teach wherein the adjusted color gamut has a color shift with respect to the color gamut of the display (see [col. 8, ll. 31-42]-by utilizing the above-described approach, it is possible to maintain a correct color balance during the entire lifetime of the display, by individually adjusting the emitted wavelength from the sub-pixels, and thereby generating a constant total color point of the pixel. This is achieved by … applying a correction factor to the driving signals for the red, green, and blue emitter of the pixel in order to correct for the spectral shift of the emitters), and wherein the color shift corresponds to the wavelength shift of the one or more light-emitting elements of the display (i.e., shift in CIE color point in time-see [col. 2, ll. 6-23, 53-62]).
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vulto, and further in view of Tan et al. (US Patent 10,943,541), hereinafter Tan.
Regarding claim 27, Kim in view of Vulto does not appear to expressly teach wherein the display comprises a plurality of display panels each comprising a subset of light-emitting elements.
Tan, in for example, abstract and figs. 6-8, teaches a display compensation method for an electronic device, wherein temperature-based current-voltage shift values are used to determined age-based voltage degradation values of pixels, wherein the electronic device may be, a virtual-reality headset. Please, note that a virtual-reality headset may have dual displays, each display corresponding to an eye of a viewer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the inventions of Kim and Vulto to any known display panel or a plurality of display panels, as taught by Tan, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 28, Vulto is further relied upon to teach wherein the subset of light-emitting elements on each display panel share a current offset signal or a voltage offset signal (the compensation is based on value V0 corresponding to ΔV=0 (see [col. 7, ll. 43-45], or, the compensation is based on I0, corresponding to ΔI=0 (see [col. 7, ll. 65-col. 8, ll. 4])).
Regarding claim 29, wherein the current offset signal or the voltage offset signal of a display panel is adjusted to compensate degradation effects of the subset of light-emitting elements mounted on that display panel (appropriate correction factor may be applied on the data signal S, before it is fed to the display, wherein color correction is effected, by adjusting the voltage/current through the sub-pixels of a pixel so that the total color point of the pixel is unchanged-see [col. 7, ll. 57-64]).
Regarding claim 30, Vulto is further relied upon to teach wherein the values of RGB color components of the pixel values of the image are adjusted using a built-in compensation process in a pixel processing pipeline (see fig. 2), and wherein the adjusted values of the RGB components of the pixels values of the images have different relative values for the RGB components (see fig. 2 with description in [col. 5, ll. 54-col. 7, ll. 64]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627